UNITED STATES DISTRICT COURT
                                                                                     03/16/2020
SOUTHERN DISTRICT OF NEW YORK
 NEREIDA MORALES,
                                                                       18-CV-9711 (GBD) (KHP)
                                        Plaintiff,
                                                                               ORDER
                          -against-


  THE NEW YORK AND PRESBYTERIAN
  HOSPITAL et al.,


                        Defendants.


KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

        The status conference scheduled for April 21, 2020 at 10:00 a.m. is hereby converted to

a telephone conference.     The parties should dial the following number: (866) 434-5269.       The

access code is: 4858267 (if prompted to put in security code, re-enter access code). The Court

will address Plaintiff’s failure to fill out her HIPAA release forms during the conference.

PLAINTIFF IS WARNED THAT HER FAILURE TO APPEAR AT THE PHONE CONFERENCE MAY

RESULT IN SANCTIONS, INCLUDING DISMISSAL OF HER CASE.

        Defendants are directed to email this order to Plaintiff at:

noexcuse2020@gmail.com.        The Clerk of Court is directed to mail a copy of this order to

the Pro Se Plaintiff.

SO ORDERED.
       New York, New York
Dated: March 16, 2020
                                                      ______________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge
